IN THE SUPREME COURT OF TEXAS

                                 No. 07-0114

     IN RE  WELDON AND THENA KENNEDY AND LARRY D. AND SHERIDAN K. WATSON

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed February 13,  2007,
is granted.   The order dated January 12, 2007,  in  Cause  No.  CV-05-1274,
styled Bobby J. Tipton v. Weldon Kennedy and Thena Kennedy and Larry  Watson
and Sheridan Watson, in the County Court at  Law  No  2  of  Parker  County,
Texas, is stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., February 26, 2007.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this February 15, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk